Case 1:16-cv-05342-NLH-AMD Document 65 Filed 05/08/20 Page 1 of 2 PageID: 453



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
INSPIRATION BLACKWELL,         :
                               :    No. 16-cv-5342 (NLH)(AMD)
               Plaintiff,      :
                               :
               v.              :    MEMORANDUM OPINION
                               :
WARDEN GERALDINE COHEN,        :
et al.,                        :
                               :
               Defendants.     :
______________________________:

      IT APPEARING THAT:

      1.   Plaintiff Inspiration Blackwell filed a civil rights

action brought pursuant to 42 U.S.C. § 1983.          ECF No. 1.

      2.   On May 6, 2020, the Court’s April 14, 2020 Paladino

Order issued in connection with Defendants’ pending motions for

summary judgment that that been mailed to Plaintiff’s address of

record at Southern State Correctional Facility in Delmont, New

Jersey was returned as undeliverable.         ECF No. 64.

      3.   The Notice mailed to Plaintiff’s address of record has

been returned to sender with the envelope marked “Return to

Sender, Refused, Unable To Forward.”        Id.   A stamp on the

envelope marked “Not at SSCF” as the reason for the refusal.

Id.

      4.    According to the New Jersey Department of Corrections’

Inmate Locator, Plaintiff was released from custody on April 1,
                                     1
Case 1:16-cv-05342-NLH-AMD Document 65 Filed 05/08/20 Page 2 of 2 PageID: 454



2020.      Offender Search Form, available at

https://www20.state.nj.us/DOC_Inmate/inmatesearch.jsp (last

visited May 7, 2020).

      5.    Plaintiff has not communicated with the Court regarding

his new address, in violation of Local Civil Rule 10.1.            See L.

Civ. R. 10.1(a) (“Counsel and/or unrepresented parties must

advise the Court of any change in their or their client’s

address within seven days of being apprised of such change by

filing a notice of said change with the Clerk.”).

      6.    Based on Plaintiff’s failure to comply with Local Civil

Rule 10.1, the Clerk of the Court will be ordered to

administratively terminate this case and all pending motions.

      7.      Plaintiff may request to reopen this matter by

submitting his new contact information to the Court.

      8.    An appropriate order follows.




Dated: May 8, 2020                         s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     2
